Citation Nr: 9929886	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
April 9, 1996 for cervical spine sprain.  

2.  Entitlement to an increased rating for cervical spine 
sprain, currently evaluated as 20 disabling.  

3.  Entitlement to an effective date earlier than April 9, 
1996 for the award of a 20 percent rating for a sprain of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision, which 
continued a 10 percent rating for the service-connected 
cervical spine sprain.  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its February 1996 remand.  

I note that during the pendant period, the RO increased the 
disability evaluation for the service-connected cervical 
spine disability from a 10 percent to a 20 percent rating, 
effective April 9, 1996.  The matter of the rating to be 
assigned to this disability remains before the Board on 
appeal. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In the April 1999 statement to the Board, the veteran's 
representative requests that the Board refer a claim for a 
total disability evaluation based on individual 
unemployability to the RO.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to April 1996, the veteran's cervical spine 
disability was manifested by moderate limitation of motion, 
specifically, flexion restricted by 20 degrees and extension 
restricted by 10 degrees, as reflected in the report of the 
May 1985 VA examination.  

3.  Reports of VA treatment and evaluation, dated from the 
late 1980s through April 1996, show treatment primarily for 
other medical conditions.  

4.  The report of the April 9, 1996 VA examination shows 
severe limitation of motion of the cervical spine, 
specifically, flexion to 25 degrees, extension backwards to 
10 degrees, lateral flexion from 15 to 20 degrees 
bilaterally, and rotation of 35 degrees on the left and 10 
degrees on the right.  

5.  The veteran reported having constant pain, but indicated 
that the symptoms did not prevent him from doing anything.  

6.  In a May 1996 rating decision, the RO increased the 
disability rating for the service-connected cervical spine 
disability from a 10 percent to a 20 percent rating, 
effective from April 9, 1996.  

7.  The veteran filed his notice of disagreement with the 
effective date of that award in May 1996.  

8.  The RO issued a supplemental statement of the case 
pertaining to an earlier effective date in January 1998.  

9.  The veteran's VA Form 9 received in March 1998 failed to 
make any reference to an earlier effective date issue.  

10.  The veteran was notified that the Board had raised the 
issue of adequacy of the substantive appeal in a letter dated 
in June 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, and no 
higher, for cervical spine sprain prior to April 9, 1996 have 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Code 5290 (1998).  

2.  The veteran did not demonstrated functional loss due to 
pain that would be equivalent to an evaluation in excess of 
20 percent prior to April 1996.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  

3.  The criteria for a current evaluation of 30 percent, and 
no higher, for a cervical spine sprain have been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 5290 
(1998).  

4.  The veteran currently does not demonstrate the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

5.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claim for an earlier effective 
date for the award of a 20 percent rating for the service-
connected cervical spine disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected cervical spine sprain.  That is, he has 
presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was established for cervical 
spine sprain in a January 1979 rating decision.  A 
noncompensable percent rating was assigned.  In a November 
1979 rating, the originating agency increased the disability 
rating to a 10 percent rating, based on findings of the 
October 1979 VA examination that showed motion in the 
cervical spine characterized by 45 degrees of flexion, 50 
degrees of extension, 50 degrees of rotation and 40 degrees 
of lateral flexion.  The award of 10 percent was under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, which pertains to 
limitation of motion.  As noted above, the veteran appealed a 
November 1990 rating decision that continued the 10 percent 
rating for this disability.  In May 1996, the RO increased 
the disability evaluation to 20 percent under Diagnostic Code 
5290, effective from the date of examination on April 9, 
1996.  Thus, the Board must consider whether a rating higher 
than 10 percent is warranted prior to April 9, 1996, and 
whether a rating higher than 20 percent is warranted after 
that date.  

Under Diagnostic Code 5290, limitation of motion in the 
cervical spine is rated 10 percent when slight, 20 percent 
when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, 5290.  

Concerning the rating assigned prior to April 9, 1996, the 
Board notes that the clinical evidence available prior to 
April 9, 1996 includes the report of the May 1985 VA 
examination.  This shows that the veteran had flexion in the 
cervical spine restricted 20 degrees and extension restricted 
10 degrees.  Twisting was noted to be 10 degrees.  These 
findings more nearly approximate the next higher evaluation 
of 20 percent, as they are consistent with a finding of 
moderate limitation of motion.  Severe limitation of motion, 
warranting a 30 percent rating, was not demonstrated.  In 
view of the foregoing, the preponderance of the evidence 
favors a schedular evaluation of 20 percent, and no higher, 
prior to April 9, 1996.  I note that the veteran filed his 
claim for an increased rating in May 1990.  The RO should 
consider this factor in its assignment of an effective date.  

Concerning the current rating for the cervical disability, 
the Board notes that the veteran's most recent clinical 
evidence shows that limitation of motion in the cervical 
spine remains moderate in degree with respect to flexion, 
lateral flexion and rotation to the left side.  At the most 
recent VA examination, conducted in April 1996, the veteran 
demonstrated flexion to 25 degrees, lateral flexion to 15 to 
20 degrees and rotation to the left to 35 degrees.  However, 
with respect to extension backward and rotation to the right, 
the veteran demonstrated severe limitation of motion, as 
indicated by 10 degrees of extension backwards and 10 degrees 
of rotation to the right.  In view of the foregoing, I 
conclude that the disability in the cervical spine now more 
nearly approximates the highest evaluation of 30 percent, 
inasmuch as severe disability is currently shown.  

In addition, I note that one significant feature of the 
veteran's service-connected disability picture is pain.  
Judicial interpretation of the law requires consideration of 
whether there is functional loss due to pain that would be 
equivalent to an evaluation higher than 20 or 30 percent, 
before and after April 9, 1996, respectively.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

At the most recent VA examination, the veteran reported 
having constant pain, but indicated that the symptoms did not 
prevent him from doing anything.  Neither the medical records 
and reports nor the veteran's statements show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability; incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.   

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Although 30 percent is the highest 
rating under Diagnostic Code 5290, other diagnostic codes 
provide higher ratings for greater degrees of disability of 
the cervical spine.  There is also no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his cervical spine 
disability and has not demonstrated marked interference with 
his vocational activities.  Thus, there is no basis for 
consideration of an extraschedular rating.  

Entitlement to an Earlier Effective Date for the Award of a 
20 Percent Rating for Cervical Sprain Prior to April 9, 1996.

The Board will address this issue pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).   

In this case, the RO increased the disability rating for the 
service-connected cervical spine disability from a 10 to a 20 
percent rating by a May 1996 rating decision.  The veteran 
filed his notice of disagreement with the effective date of 
that award in May 1996.  The RO issued a supplemental 
statement of the case pertaining to an earlier effective date 
in January 1998.  The veteran's VA form 9, received in March 
1998, failed to make any reference to an earlier effective 
date issue.  The veteran was notified that the Board had 
raised the issue of adequacy of the substantive appeal in a 
letter dated in June 1999.  

In the absence of an adequate substantive appeal, the Board 
does not have jurisdiction to review the appeal of a claim 
for an earlier effective date for the award of a 20 percent 
rating for a service-connected cervical spine disability.  
This matter is dismissed.  


ORDER

A rating of 20 percent prior to April 9, 1996, is granted for 
cervical spine sprain, subject to regulations concerning the 
payment of monetary awards.  

A current rating of 30 percent is granted for cervical spine 
sprain, subject to regulations concerning the payment of 
monetary awards.  

The claim for an effective date earlier than April 9, 1996, 
for the award of a 20 percent rating for cervical spine 
sprain is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

